Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 10, 2016

The Court of Appeals hereby passes the following order:

A16A1077. KURTIS LEE BROWN v. SUPERIOR COURT JUDGES OF
    GEORGIA et al.

      Prison inmate Kurtis Lee Brown filed this civil action on behalf of himself and
several other inmates against, among others, the Georgia Superior Court judges and
Georgia attorneys, in which he appears to claim they are guilty of “commercial
crimes” and fraud for selling court default judgments to the federal district courts as
negotiable instruments. He asks that the plaintiffs be acquitted and discharged, and
that they receive all the proceeds from these illegal sales. The trial court issued an
order denying filing based on the lack of any justiciable issue of law or fact on which
it could grant relief. Brown filed a direct appeal to the Supreme Court, which
transferred the case to us. We, however, lack jurisdiction over this direct appeal.
      Because Brown was incarcerated when he initiated this action, his appeal is
controlled by the Prison Litigation Reform Act of 1996. OCGA § 42-12-1 et seq.
OCGA § 42-12-8 requires that an appeal of a civil action filed by a prisoner "shall be
as provided in Code Section 5-6-35." Under OCGA § 5-6-35 (b), the party wishing
to appeal must file an application for discretionary appeal with the appropriate
appellate court. Because a prisoner has no right of direct appeal in civil cases, we
lack jurisdiction to consider a direct appeal from the trial court's order. See Jones v.
Townsend, 267 Ga. 489 (480 SE2d 24) (1997). Accordingly, this direct appeal is
hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     03/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.